DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on December 15, 2020.
In response to Applicant’s amendment of the claims, please note the new claim objection, below in this Office action.
Regarding the “Claim Interpretation” section, Applicant has amended to remove the various functional “units” from the previous claim listing; therefore, those “units” are no longer listed in the “Claim Interpretation” section in this Office action.  However, the “user device” remains recited in all current claims, and is listed as subject to 112(f)/sixth paragraph interpretation, in the “Claim Interpretation” section below in this Office action.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections have been correspondingly amended, below in this Office action.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections have been correspondingly amended, below in this Office action.
Applicant argues that the amendments have overcome the 101 rejections but does not state why beyond that.  Examiner continues to find that the claims merely recite the performance of an abstract idea on generic/general-purpose computing system components which, without more (as is the case here), is not patent-eligible under current USPTO 101 guidance.  Please note that the addition of the programmed processor to the claims does not help overcome such 101 rejections here because the programmed processor could be another generic/general-purpose computing system component.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Regarding the 103 rejection of claim 1, after providing some background for the rejection and corresponding argument, Applicant first argues that the “additional fee” in Travel is to obtain the car service in the first place and is not directed to separate luggage deliveries.  In response, for the 103 rejection of claim 1, Examiner used Travel to disclose the features of “determining whether or not the destination and the luggage delivery place match each other,” “wherein an add-on is delivering luggage to a delivery place different from the passenger destination,” and “wherein when it is determined that the destination and the luggage delivery place do not match each other, the add-on is provided.”  The Travel reference is a hotel review of the Hotel Hermitage in the Monaco area.  Probably the most important part of the reference for these disclosures is the fourth paragraph of the Full Text, which states:  “I arrived early evening by a luxury limousine from Cannes.  This service, provided by Elite Rent-A-Car, is free for VIPs but can be also requested for an additional fee.  The driver was on time, polite, with very good English and the car, luxurious and immaculate.  As it was rush hour, he drove me 
As for Travel not disclosing a fee, or calculation of such fee, for a luggage delivery service, note that Examiner did not use Travel for disclosure of the fee itself, just for the concept of the features relating to delivering the luggage to a different location than the passenger destination.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant next argues with respect to the Kennedy reference:  “While Kennedy contemplates the ability for taxi drivers to provide for luggage fees, there is no hint or suggestion of how the discount would be determined.  The rejection states that Kennedy discloses that the transportation service discount will be provided as an addition to the transportation service, however, Kennedy merely discloses a discount of the baggage charge and there is no hint that the discount would apply to luggage being delivered to a different destination than the passenger.”  In response, it is helpful to first note the specific elements/limitations for which Examiner cited Kennedy, in the 103 rejection for claim 1:
a.  “calculate a fee for an add-on”:  Kennedy is a reference describing an airport strike in Italy and a work stoppage by taxi drivers in Rome.  One of the paragraphs with respect to the taxis states:  “Rome City Council wants to fix a maximum tariff but allow scope for individual drivers to give discounts on supplements or luggage fees and introduce pre-paid Taxicards.”  A luggage fee for a taxi fare is a fee for an add-on, because it is a fee for the additional service of transporting the luggage, beyond the base fee of transporting the passenger.  Charging a discounted luggage fee requires calculating the discounted luggage fee.  Therefore, Kennedy discloses “calculate a fee for an add-on.”
b.  “wherein the transportation service discount is provided to an add-on to the transportation service”:  See the immediately preceding paragraph.  Kennedy discloses charging a discounted luggage fee.  Such a discount is a type of transportation service discount.  As discussed in the immediately preceding paragraph, transporting the luggage is a type of add-on to the base transportation service of 
Thus, Kennedy discloses both elements/limitations for which it was cited in the 103 rejection for claim 1.  Now, to address Applicant’s specific Kennedy arguments, the fact that Kennedy does not disclose how the discount would be determined (beyond that it is a discount) does not render Examiner’s use of the Kennedy reference here to be improper, because Examiner is not relying on Kennedy for disclosure of such a detail here, but only for “calculate a fee for an add-on” and “wherein the transportation service discount is provided to an add-on to the transportation service.”  Applicant’s argument that Kennedy does not disclose the luggage being delivered to a different location than the passenger does not render the rejection to be improper because that type of add-on is disclosed in Travel not Kennedy, in the rejection.  To further explain, Travel discloses the type of add-on, while Kennedy discloses calculating a discounted fee for a different type of add-on (but still an add-on).  Combined, the references disclose calculating a discounted fee for the type of add-on in Travel.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant further argues that there is no disclosure of “determine whether or not a boarding distance from the boarding position to the destination is equal to or longer than a reference boarding distance.”  Examiner disagrees.  This element/limitation is disclosed in the Lacey reference, p. 33, lines 10-16, which states:  “For example, a discount modifier (e.g. -10%) may be applied to all journeys over a given distance, for example 10 miles. The discount may be applied to the whole journey or only to the 
Applicant concludes by arguing that the references do not disclose that when it is determined that the destination and the delivery place do not match each other and it is determined that the boarding distance is not equal to or longer than the reference boarding distance, the processor is further programmed to calculate a first delivery service fee as the delivery service fee, and wherein when it is determined that the destination and the delivery place do not match each other and it is determined that the boarding distance is equal to or longer than the reference boarding distance, the processor is further programmed to calculate a second delivery service fee, which is lower than the first delivery service fee, as the delivery service fee.  Applicant goes on to state that the concept of setting a lower delivery service fee if the boarding distance is 
In response, the features argued here are disclosed via a combination of prior art disclosures.  The Lacey reference is the base for the rejection.  Lacey calculates the price for transporting a passenger, wherein the passenger may also have luggage.  Lacey has the feature whereby a discount may be applied to the price if the transportation distance is equal to or longer than a threshold distance, as Examiner explained above.
Lacey has no disclosure of the luggage being transported further after the passenger has been dropped off; rather, it appears that Lacey has the typical passenger-transport configuration in the art wherein luggage is dropped off with the passenger.  Thus, we turn to the Travel reference.  As was explained by Examiner above in this Office action, Travel discloses a type of add-on service in which a passenger may be dropped off at one location and then have the driver continue transporting the passenger’s luggage to a second location.  When this disclosure from Travel is used to modify the Lacey reference, the result is a transportation service which provides a discount based on how far the passenger is transported with respect to a threshold distance, with an add-on service of forwarding the luggage to a second destination after the passenger is dropped off at a first destination.
Such a combination still lacks the discount being applied specifically to the luggage-forwarding add-on service, or such an add-on service fee even being calculated separately.  However, as Examiner explained above in this Office action, Kennedy discloses calculating a fee for an add-on service itself, as well as applying a 
Applicant’s 103 arguments with respect to the remaining claims all follow from the 103 arguments that Examiner already addressed above.
Claim Objections
Claim 4 is objected to because of the following informalities:  The text of claims 3 and 4 are identical, except for their numberings and the claims that they depend from.  Claim 4 depends from claim 3.  Because it is unclear why claim 4 would depend from such a nearly identical claim in this situation, it is assumed that this is a typographical error, and that claim 4 was meant to depend from claim 2.  Please explain or correct.  For purposes of the rest of this Office action, claim 4 is being treated as if it depends from claim 2.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, Claim(s) 1 recite(s):
- acquire a boarding position, a destination, and a luggage delivery place from the user;
- determine whether or not the destination and the luggage delivery place match each other;
- calculate a delivery service fee to the luggage delivery place;
- determine whether or not a boarding distance from the boarding position to the destination is equal to or longer than a reference boarding distance;
- wherein when it is determined that the destination and the luggage delivery place do not match each other and it is determined that the boarding distance is not equal to or longer than the reference boarding distance, calculating a first delivery service fee as the delivery service fee;

Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  provides a pay delivery service related to a person transportation service; calculates pricing for such delivery service.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between the user and the business, the business possibly involving other people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- user device; processor; programmed:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.


As per dependent claim(s) 3, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the added portion claim 3 merely outputs the delivery service fee to the user and then outputs a dispatch instruction in response to a user request.

Claim(s) 1 and 3 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 2 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 2, Claim(s) 2 recite(s):
- acquire a boarding position, a destination, and a luggage delivery place from the user;
- determine whether or not the destination and the luggage delivery place match each other;
- calculate a delivery service fee to the luggage delivery place;
- determine whether or not a delivery distance from the destination to the luggage delivery place is equal to or shorter than a reference delivery distance;
- wherein when it is determined that the destination and the luggage delivery place do not match each other and it is determined that the delivery distance is not equal to or shorter than the reference delivery distance, calculating a first delivery service fee as the delivery service fee;
- wherein when it is determined that the destination and the luggage delivery place do not match each other and it is determined that the delivery distance is equal to or shorter than the reference delivery distance, calculating a third delivery service fee, which is lower than the first delivery service fee, as the delivery service fee.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  provides a pay delivery service related to a person transportation service; calculates pricing for such delivery service.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between the user and the business, the business possibly involving other people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 4, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the added portion claim 4 merely outputs the delivery service fee to the user and then outputs a dispatch instruction in response to a user request.

Claim(s) 2 and 4 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey, WO 2016/135650 A1, in view of Travel & Tourism News Middle East: TTN, “Sheer magic in Monaco,” SyndiGate Media Inc., Manama, February 1, 2017 (hereinafter referred to as Travel), in further view of Kennedy, Frances, “Sticky runway and strikes add to travel chaos in Italy,” The Independent, Final Edition, Independent Digital News & Media, London, UK, 16, November 10, 1998.
As per Claim 1, Lacey discloses:
- a vehicle dispatch device configured to dispatch an autonomous driving vehicle in response to a vehicle dispatch request from a user device, comprising a processor programmed (p. 1, lines 9-10 (private hire cars, book a taxi); p. 4, line 33, through p. 5, line 9 (programmed processor); p. 6, lines 11-12 (private hire vehicle service); p. 11, lines 6-17 (booking request, customer device); p. 15, lines 16-17 (allocate vehicle to booking); p. 27, lines 4-5 (autonomous vehicles));
- to acquire a boarding position, a destination, and a luggage delivery place from the user device (p. 8, lines 11-13 (service may include luggage; where luggage travels completely with the customer, the drop off address would also be the luggage delivery place); p. 11, lines 6-17 (booking request, customer device); p. 13, lines 1-2 (pick-up address); p. 13, lines 15-18 (drop off address; may be airport drop off, implying any luggage drop off too));
- performing automated functions (p. 6, lines 11-35 (computing system performs various vehicle service management functions));
- determine whether or not a boarding distance from the boarding position to the destination is equal to or longer than a reference boarding distance (Figure 6; p. 32, line 25, through p. 34, line 12 (“For example, a discount modifier (e.g. -10%) may be applied to all journeys over a given distance, for example 10 miles. The discount may be applied to the whole journey or only to the portion of the journey over the threshold distance. When a booking is made, the real road distance of the journey is calculated. This distance is compared to the distance threshold in the modifier rule and if the threshold is exceeded, then the discount modifier is applied and the discounted price is communicated to the user at the time of the booking.”));
- wherein when it is determined that the boarding distance is not equal to or longer than the reference boarding distance, the processor is further programmed to calculate a first transportation service fee as the transportation service fee (Figure 6; p. 4, line 33, through p. 5, line 9 (programmed processor); p. 32, line 25, through p. 34, line 12 (“For example, a discount modifier (e.g. -10%) may be applied to all journeys over a given distance, for example 10 miles. The discount may be applied to the whole journey or only to the portion of the journey over the threshold distance. When a booking is made, 
- wherein when it is determined that the boarding distance is equal to or longer than the reference boarding distance, the processor is further programmed to calculate a second transportation service fee, which is lower than the first transportation service fee, as the transportation service fee (Figure 6; p. 4, line 33, through p. 5, line 9 (programmed processor); p. 32, line 25, through p. 34, line 12 (“For example, a discount modifier (e.g. -10%) may be applied to all journeys over a given distance, for example 10 miles. The discount may be applied to the whole journey or only to the portion of the journey over the threshold distance. When a booking is made, the real road distance of the journey is calculated. This distance is compared to the distance threshold in the modifier rule and if the threshold is exceeded, then the discount modifier is applied and the discounted price is communicated to the user at the time of the booking.”)).
Lacey fails to disclose determining whether or not the destination and the luggage delivery place match each other; wherein an add-on is delivering luggage to a delivery place different from the passenger destination; wherein when it is determined that the destination and the luggage delivery place do not match each other, the add-on is provided.  Travel discloses determining whether or not the destination and the luggage delivery place match each other (first five paragraphs of Full Text section (author is dropped off at a different location than where the bags are taken; this would necessitate the determination of whether or not the bags are being dropped off with the author)); wherein an add-on is delivering luggage to a delivery place different from the passenger destination (first five paragraphs of Full Text section (author is dropped off at a different location than where the bags are taken)); wherein when it is determined that the destination and the luggage delivery place do not match each other, the add-on is provided (first five paragraphs of Full Text section (author is dropped off at a different location than where the bags are taken; this would necessitate the determination of whether or not the bags are being dropped off with the author)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lacey such that the invention determines whether or not the destination and the luggage delivery place match each other; an add-on is delivering luggage to a delivery place different from the passenger destination; and, when it is determined that the destination and the luggage delivery place do not match each other, the add-on is provided, as disclosed by Travel.  Motivation for the modification is provided by Travel in that an event may be scheduled for a customer before the customer’s arrival at the customer’s hotel (first five paragraphs of Full Text section).
The modified Lacey fails to disclose calculate a fee for an add-on.  Kennedy discloses calculate a fee for an add-on (the two paragraphs starting with “The Mayor of Rome” (supplements or luggage fees that have been discounted)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Lacey such that the invention calculates a fee for an add-on, as disclosed by Kennedy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Lacey fails to disclose wherein the transportation service discount is provided to an add-on to the transportation service.  Kennedy further discloses wherein the transportation service discount is provided to an add-on to the transportation service (the two paragraphs starting with “The Mayor of Rome” (supplements or luggage fees that have been discounted)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Lacey such that the transportation service discount is provided to an add-on to the transportation service, as disclosed by Kennedy.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the applying the discount to the add-on of Kennedy for the applying the discount to the primary transportation service itself of Lacey.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Travel in further view of Kennedy in further view of Biesada, Alexandra, “Truck Soup,” Financial World, Financial World Partners, New York, 161.16: 22, August 4, 1992.
As per Claim 2, Lacey discloses:
- a vehicle dispatch device configured to dispatch an autonomous driving vehicle in response to a vehicle dispatch request from a user device, comprising a processor programmed (p. 1, lines 9-10 (private hire cars, book a taxi); p. 4, line 33, through p. 5, line 9 (programmed processor); p. 6, lines 11-12 (private hire vehicle service); p. 11, lines 6-17 (booking request, customer device); p. 15, lines 16-17 (allocate vehicle to booking); p. 27, lines 4-5 (autonomous vehicles));
- acquire a boarding position, a destination, and a luggage delivery place from the user device (p. 8, lines 11-13 (service may include luggage; where luggage travels completely with the customer, the drop off address would also be the luggage delivery place); p. 11, lines 6-17 (booking request, customer device); p. 13, lines 1-2 (pick-up address); p. 13, lines 15-18 (drop off address; may be airport drop off, implying any luggage drop off too));
- performing automated functions (p. 6, lines 11-35 (computing system performs various vehicle service management functions));
Lacey fails to disclose determining whether or not the destination and the luggage delivery place match each other; wherein an add-on is delivering luggage to a delivery place different from the passenger destination; wherein an add-on delivery distance is a delivery distance from the destination to the luggage delivery place; wherein when it is determined that the destination and the luggage delivery place do not match each other, the add-on is provided.  Travel discloses determining whether or not the destination and the luggage delivery place match each other (first five paragraphs of Full Text section (author is dropped off at a different location than where the bags are taken; this would necessitate the determination of whether or not the bags are being dropped off with the author)); wherein an add-on is delivering luggage to a delivery place different from the passenger destination (first five paragraphs of Full Text section (author is dropped off at a different location than where the bags are taken)); wherein an add-on delivery distance is a delivery distance from the destination to the luggage delivery place (first five paragraphs of Full Text section (author is dropped off at a different location than where the bags are taken)); wherein when it is determined that the destination and the luggage delivery place do not match each other, the add-on is provided (first five paragraphs of Full Text section (author is dropped off at a different location than where the bags are taken; this would necessitate the determination of whether or not the bags are being dropped off with the author)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lacey such that the invention determines whether or not the destination and the luggage delivery place match each other; an add-on is delivering luggage to a delivery place different from the passenger destination; an add-on delivery distance is a delivery distance from the destination to the luggage delivery place; and, when it is determined that the destination and the luggage delivery place do not match each other, the add-on is provided, as disclosed by Travel.  Motivation for the modification is provided by Travel in that an event may be scheduled for a customer before the customer’s arrival at the customer’s hotel (first five paragraphs of Full Text section).
The modified Lacey fails to disclose calculate a fee for an add-on.  Kennedy discloses calculate a fee for an add-on (the two paragraphs starting with “The Mayor of Rome” (supplements or luggage fees that have been discounted)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Lacey such that the invention calculates a fee for an add-on, as disclosed by Kennedy, since the claimed invention is merely a 
The modified Lacey fails to disclose determine whether or not a delivery distance is equal to or shorter than a reference delivery distance; wherein when it is determined that the delivery distance is not equal to or shorter than the reference delivery distance, calculating a first delivery service fee as the delivery service fee; wherein when it is determined that the delivery distance is equal to or shorter than the reference delivery distance, calculating a third delivery service fee, which is lower than the first delivery service fee, as the delivery service fee.  Biesada discloses determine whether or not a delivery distance is equal to or shorter than a reference delivery distance (first page, paragraph beginning with “It isn’t just other” (different rate if less than or equal to 1200 miles)); wherein when it is determined that the delivery distance is not equal to or shorter than the reference delivery distance, calculating a first delivery service fee as the delivery service fee (first page, paragraph beginning with “It isn’t just other” (highest rate if not less than or equal to 1200 miles)); wherein when it is determined that the delivery distance is equal to or shorter than the reference delivery distance, calculating a third delivery service fee, which is lower than the first delivery service fee, as the delivery service fee (first page, paragraph beginning with “It isn’t just other” (second-highest rate if less than or equal to 1200 miles)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Lacey such that the invention determines whether or not a delivery distance is equal to or shorter than a reference delivery distance; when it is determined that the delivery distance is not equal to or shorter than the reference delivery distance, the invention calculates a first delivery service fee as the delivery service fee; and when it is determined that the delivery distance is equal to or shorter than the reference delivery distance, the invention calculates a third delivery service fee, which is lower than the first delivery service fee, as the delivery service fee, as disclosed by Biesada.  Motivation for the modification is provided by Biesada in that this allows for discount pricing plans meant to incentivize shorter distance deliveries (first page, paragraph beginning with “It isn’t just other”).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Travel in further view of Kennedy in further view of Steward, U.S. Patent No. 4,800,502.
As per Claim 3, Lacey further discloses wherein the processor is further programmed to:  communicate the transportation fee to the user device, and after the transportation fee is communicated to the user device, dispatch the autonomous driving vehicle in response to the vehicle dispatch request from the user device for combined service of transporting the user to the destination and delivering luggage to the luggage delivery place (p. 4, line 33, through p. 5, line 9 (programmed processor); p. 8, lines 11-13 (service may include luggage; where luggage travels completely with the customer, the drop off address would also be the luggage delivery place); p. 11, lines 6-17 (customer web booking on customer device browser); p. 13, line 32, through p. 14, line 2 (price communicated to customer, customer confirms, pricing before vehicle allocation); p. 16, lines 16-34 (vehicle allocation occurs after booking completed); p. 27, lines 4-5 (autonomous vehicles); p. 33, lines 13-18 (discounted price is communicated to the user at the time of the booking); p.35, lines 9-11 (customer receives price and confirms booking); p. 37, lines 11-15 (price sent to customer)).
The modified Lacey fails to disclose wherein the displayed transportation fee includes individual displays of contributing add-on fees.  Steward discloses wherein the displayed transportation fee includes individual displays of contributing add-on fees (column 1, lines 6-27; column 2, lines 28-59; column 2, line 63, through column 3, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Lacey such that the displayed transportation fee includes individual displays of contributing add-on fees, as disclosed by .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Travel in further view of Kennedy in further view of Biesada in further view of Steward.
As per Claim 4, Lacey further discloses wherein the processor is further programmed to:  communicate the transportation fee to the user device, and after the transportation fee is communicated to the user device, dispatch the autonomous driving vehicle in response to the vehicle dispatch request from the user device for combined service of transporting the user to the destination and delivering luggage to the luggage delivery place (p. 4, line 33, through p. 5, line 9 (programmed processor); p. 8, lines 11-13 (service may include luggage; where luggage travels completely with the customer, the drop off address would also be the luggage delivery place); p. 11, lines 6-17 (customer web booking on customer device browser); p. 13, line 32, through p. 14, line 2 (price communicated to customer, customer confirms, pricing before vehicle allocation); p. 16, lines 16-34 (vehicle allocation occurs after booking completed); p. 27, lines 4-5 (autonomous vehicles); p. 33, lines 13-18 (discounted price is communicated to the user at the time of the booking); p.35, lines 9-11 (customer receives price and confirms booking); p. 37, lines 11-15 (price sent to customer)).
The modified Lacey fails to disclose wherein the displayed transportation fee includes individual displays of contributing add-on fees.  Steward discloses wherein the displayed transportation fee includes individual displays of contributing add-on fees (column 1, lines 6-27; column 2, lines 28-59; column 2, line 63, through column 3, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Lacey such that the displayed transportation fee includes individual displays of contributing add-on fees, as disclosed by Steward.  Motivation for the modification is provided by Steward in that this informs the customer how the total fee was calculated (column 1, lines 6-27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Seriani, US 20140229258 A1 (systems and methods enabling transportation service providers to competitively bid in response to customer requests);
b.  Winand, US 20070273514 A1 (method and system for assisting the passage of an entity through successive zones to a destination).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628